Order entered December 12, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01410-CV

                           IN RE KEVIN NEAL GLASPIE, Relator

                   Original Proceeding from the 203rd Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. F18-57718-P

                                           ORDER
                           Before Justices Myers, Molberg, and Nowell

        Based on the Court’s opinion of this date, we DISMISS this original proceeding for want

of jurisdiction.


                                                     /s/   LANA MYERS
                                                           JUSTICE